 272-DECISIONSOF NATIONAL LABOR RELATIONS BOARD1115;Nursing Home and Hospital Employees Union,A Division of 1115JointBoardandSmithtownGeneral Hospital.Case 29-CB-442726 April 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 22 July 1982 Administrative Law JudgeThomas T. Trunkes issued the attached decision.The Respondent filed exceptions and a supportingbrief and the General Counsel. filed cross-excep-tions and a supporting brief.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.We agree with the judge that the Respondentviolated Section 8(b)(1)(A) of the Act when it filedapetition in court to confirm the arbitrator'saward.' The Respondent argues that the award2 isnot clearly repugnant to the Act and that weshould defer to the arbitrator's decision, citingSpielbergMfg. Co.,112 NLRB 1080 (1955).As discussed in greater detail in the judge's deci-sion, it is well settled that assistance by supervisorsin obtaining union authorization cards renders thecards so tainted as to remove them as the basis forclaiming majority support. It is also clear that anemployer does not violate Section 8(a)(5) of theAct by refusing to recognize a union which basesitsmajority on tainted cards. The judge found that,with the exception of employees in the Hospital'sx-ray and maintenance departments, the authoriza-tion cards signed by employees were tainted be-cause of supervisory solicitation.In agreeing with the judge that the Respondentviolated Section 8(b)(1)(A) of the Act by seekingto 'confirm that portion of the arbitrator's awardbased on tainted authorization cards, we note thatunderOlin Corp.,268 NLRB 573 (1984), we wouldnot defer to that part of the award regarding thetainted card groups inasmuch as the decision of thearbitrator is palpably wrong and not susceptible toan interpretation consistentwith the Act.We'The petition was filed by the Respondent in the Supreme Court ofthe State of New York, County of New York, on 10 December 19802Briefly summarized,the award determined that the Respondent hadgained majority support of the employees in several previously unrepre-sented departments of Smithtown General Hospital The Hospital was di-rected to recognize the Respondent as the exclusive representative forpurposes of collective bargaining for employees in the Hospital's x-rayand nuclearmedicine, pharmacy, medical records, dietary and laboratory,housekeeping, dietician, and maintenance departmentstherefore find, in agreement with the judge, thattheRespondent's petition to confirm the arbitra-tor's award with regard to the tainted card groupsviolates Section 8(b)(1)(A) as it seeks to achieve aprohibited objective and lacks a reasonable basis infact and law.Bill Johnson's Restaurant v.NLRB,461 U.S. 731 (1983). See alsoLongshoremen JLWULocal 32 (Weyerhaeuser, Co.), 271NLRB 759 (1984).ORDERThe- National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, 1115, Nurs-ing Home and Hospital Employees Union, a Divi-sion of 1115 Joint Board, its officers, agents, andrepresentatives, shall take the action set forth in theOrder.DECISIONSTATEMENT OF THE CASETHOMAS T. TRUNKES, Administrative Law Judge. Theabove proceeding was heard in Brooklyn, New York, onMarch 1, 1982, on charges filed on January 8, 1981, bySmithtown General Hospital (the Charging Party or theHospital) and a complaint issued thereon on February 19,.1981, pursuant to Section 10(b) of the National LaborRelations Act (the Act) which alleges that 1115, NursingHome and Hospital Employees Union, a Division of1115 Joint Board' (Respondent or the Union) violatedSection 8(b)(1)(A) and (2) of the Act by filing a petitionin the Supreme Court of the State of New York to con-firm an award of an arbitrator notwithstanding the factthatRespondent has not represented an uncoerced ma-jority of certain employee categories, including x-ray andnuclear medicine employees, pharmacists and pharmacyemployees, medical records employees, dietician employ-ees. and maintenance employees.All parties were represented- at, and participated at, thehearing and had full opportunity to adduce evidence, toexamine and cross-examine witnesses, to file briefs, andto present oral argument.2 The principal issues presentedin tins matter are the following'1.Whether Section 10(b) of the Act is a bar to.the in-stant proceeding.--2.Whether the arbitrator's award to, which Respond-ent has filed for court enforcement is clearly repugnantto the purposes and policies of the Act.On the entire record, including the joint exhibits intro-duced by the parties,3 and after due consideration of thebriefs filed by Respondent and the General Counsel, Imake the following'Amended at the hearing by the General Counsel on representation bycounsel for Respondent that this is the proper name of Respondent2All parties waived oral argument The General Counsel and Re-spondent filed extremely helpful briefsaNo oral testimony was presented by any of the parties275 NLRB No. 45 HOSPITAL EMPLOYEES (SMITHTOWN HOSPITAL)273FINDINGS OF FACT1.JURISDICTIONThe complaint alleges, Respondent admits, and I findthat Smithtown General Hospital, located in Smithtown,Suffolk County, New York, provides health care and re-latedservices.During the past year, the Hospital derivedgross revenuesin excessof $500,000, and made purchasesin excessof $50,000 directly from firms located outsidethe State of New York. Accordingly,it is anemployerengaged in' commerce within the meaning of Section2(2), (6), and (7) of the Act.II.THELABOR ORGANIZATIONRespondent admits, and-I find,that it is a labor organi-zation within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts4Since at least 1975,the Hospital has recognized Re-spondent as the representative of several groups of em-ployees.A collective-bargaining agreement entered intobetween the parties containsa provisoas follows:1.BARGAINING UNIT -B.Any additional classifications not presentlycovered shall become part of this Agreement whenthe Union represents a majority within such classifi-cations and shall be subject to separate negotiationsbetween the parties. The result of such negotiationsshall be attachedas anappendix to this Agreement.The parties. agree that the determination of whetherthe Union does in fact represent a majority shall bedetermined in accordance with the arbitration pro-cedures of this Agreement.The agreement also containsa union-security clause.In 1978, the Hospital experienced severe financial diffi-culties.Fearing salary cuts and/or job eliminations, vari-ous members of the Hospital's supervisory staff joinedtheUnion with the object of protecting their jobs.Thereafter, supervisory employees solicitedunion-au-thorization cards from nonsupervisory employees of un-representedunits,including x-ray and nuclear medicineemployees, pharmacists and pharmacy employees, medi-cal records employees, dietary and laboratory employees,housekeeping employees, dietician employees, and main-,tenance employees.Upon becoming aware of the union activity of its em-ployees, the Hospital assured the supervisors that therewould be no salary cuts or fob eliminations, and urgedthem to rescind their cards, which was done. The Hospi-tal further ,addressed the employees of the various de-partments, through various supervisors, and urged themlikewise to rescind their cards.4As Respondent suggested in its brief, no factual dispute exists Thefacts, as summarized.are a compendium excerpted and culled from briefsof the General Counsel and Respondent, the decision and recommendedOrder of Administrative Law Judge Karl H Buschmann, JD-752-80.issuedDecember 31, 1980 (the ALJ decision), and various exhibits re-ceived into evidenceThe only department which failed to rescind theirunion-authorization cards was the x-ray department.Meanwhile, prior to receiving notice of the card re-scissions, the Union, having obtainedunion-authorizationcards from a majority of employees in each of the classi-fications listed,-siipra, demanded recognition and bargain-ing.The Hospital refused to recognize the Union untilsuch time as the ^ Union was certified by the Board, fol-lowing a secret-ballot election.Thereafter, in chronological order, the following oc-curred.September 12, 1978-The Union invoked the arbitra-tion procedures of the collective-bargaining agreement,assertingviolations by the Hospital of Section 1(B) of theagreement, listed supra.October 1978-Four days of hearings were held beforethe arbitrator.October 17 and November 30, 1978-The Union filedcharges against the- Hospital with the Board.December 15, 1978-An arbitrator's award granted theUnion the status as . the exclusive collective-bargainingrepresentative of the employees in the classificationslisted, supra issued-,August 2, 1979-The Union invoked the arbitration'sprovisions of the agreement based on the Hospital's re-fusal to recognize and bargain with the Union for theemployees in the classifications listed supraAugust and September 1979-An NLRB hearingbeforeAdministrative Law Judge 'Karl H. Buschmannwas conducted.October and November 1979-The arbitrator conduct-ed a hearing based on the Union's invocation of the arbi-tration provision of the agreement on August 2.December 27, 1979-An arbitrator's award issued, pro-viding specific terms and conditions for the disputed em-ployeesFebruary 13, 1980-A modification of the December27, 1979 award issued.December 8, 1980-The Union filed 'a petition in theSupreme Court, State of New York, to confirm the arbi-trator's award issued on-December 27, 1979.December 23, 1980-The Hospital removed said pro-ceedings to the U S. District Court, Southern District,New York.December 31, 1980-Judge Buschmann's decisionissued, finding the Hospital in violation.of Section8(a)(1)and (2) of the Acts In his decision, Judge Buschmannstated in the remedy provision the following:Having found that Respondent engaged in unfairlabor practices in violation of Section 8(a)(1) and (2)of the Act, I recommend that Respondent be or-dered to cease and desist from its unlawful prac-tices. I further recommend that Respondent be or-dered to post an appropriate notice and take affirm-ative action in order to effectuate the policies-of theAct..With respect to the violation of Section 8(a)(2) ofthe Act, I recommend that the Board issue only a5 "By encouragingand urgingits employees to join the Union, attendunion meetings and to sign cards" 274DECISIONSOF NATIONAL LABOR RELATIONS BOARDstandard cease-and-desist order. The record indi-cates that Respondent, by its supervisors, initiallyencouraged the employees to join the Union. UponPowers' return, however, the Respondent's actionswere reversed to'the extent that employees wereunlawfully encouraged to rescind their union affili-ation.Whatever benefits the Union may have de-rived from Respondent's initial misconduct werecertainly extinguished by Respondent's subsequentmisconduct. Local 1115 can, therefore, not be con-sidered an assisted union. Accordingly, this order isintended to reflect that the existing bargaining rela-tionship between the Union and the Hospital not bedisturbed by this order, except to the extent of pro-hibiting any'future misconduct.January 8, 1981-The instant charge was filedMarch 4, 1981-In the absence of exceptions, theBoard adopted the decision and recommended Order ofJudge Buschmann.B. Analysis and Decision1.The 10(b) issueRespondent contends that whatever violation may,have been committed by Respondent took place morethan 6 monthsprior to the filing of the chargein the in-stant case,and thus is a bar to the finding of a_violation.sThe complaint alleges that the filing of a petition incourt to confirm an arbitrator's award is the basis for is-suance of the complaint.The record is clear that the filing of the petition oc-curred on December 8, 1980, and the charge was filedon January 8, 1981.Accordingly, I find that the Charging Party has metthe requirements of Section 10(b), and the General Coun-selwasnot precluded from issuing the instant complaint. "2.The ALJ decision of December 31, 1980'Before any violation of the Act may be found, it isnecessary to interpret the meaning of the Judge Busch-mann remedial Order in theSmithtownHospitalcase.(The ALJ decision of December 31, 1980.)Respondent argues, that as it did not engage in anyfuture misconduct, the .Board is bound by the ALJ deci-sion which it affirmed.A literal interpretation of the remedy provision ap-pears to support Respondent's position However, a liter-al interpretation of the provision is not justifiable underthe circumstances.The judge stated that his order "is intended to reflectthat the existing bargaining relationship between theUnion and the Hospital not be disturbed by this order,except to the extent of prohibiting any future ' miscon-duct."Accordingly, no disestablishment provision wasissued.The recordcontainsno evidence that the "existing re-lationship" between the Union and the Hospital, i.e., its8 Sec 10(b) of the At provides in part "no complaintshall issuebased on any unfair laborpractice occurringmore thansixmonths priorto the filing of the chargewith the Boardcontractual relationship since 1975, is illegal in anymanner.I therefore must conclude that their relationshipmeets all the requirements of Board law. Thus, whateverviolations occurred in 1978 did not void the contractualrelationship between the parties which came into exist-ence 3 years earlier, and continues to the present time.What Judge Buschmann did find was a violation ofSection 8(a)(2) of the Act by virtue of supervisory em-ployees of the Hospital encouraging their employees tojoin the Union. It was this misconduct to which JudgeBuschman referred when he stated, "Whatever benefitsthe Union may have derived from Respondent's initial .misconduct were certainly extinguished by Respondent'ssubsequent misconduct."It iswell settled that the assistance by supervisors inobtaining union-authorization cards for a union rendersthe cards so tainted as to remove "them as the basis forclaiming majority support 7Although not specifically stated by Judge Buschmann,I find that the cards solicited by the Hospital supervisorsare tainted, so that they could not be used inthe futureasa basisfor claiming majority support:3.The arbitrator's award of December 15, 1978The record is clear that the Union invoked its collec-tive-bargaining agreement in applying for a ruling by anarbitrator with respect to its majority status The recordis also clear that the arbitrator awarded exclusive repre-sentativestatusto the Union based on the same cardswhich Judge Buschmann found, by' inference, to be taint-ed. It is well settled that tainted cards are not counted indeterminingmajority status, and an employer does notviolate Section 8(a)(5) of the Act by refusing to recog-nize aunion which bases its majority on said cards 8Nevertheless, the arbitrator, although acknowledgingthe supervisor's participation in organizational activityfor the Union, accepted the cards as evidence of majori-ty support.InSpielberg,9theBoard listed three requirementsunder which it would defer to an arbitrator's ruling. (1)the proceedings must have been fair and regular; (2) allpartiesmust have agreed to be bound; and (3) the deci-sion of the arbitrator must not be clearly repugnant tothe Act.-Ifind that ,the third provision has not been compliedwith in this case. As the cards relied on by the Unionwere tainted, they cannot be used to support a majorityclaim.As the General Counsel indicated in her brief, thetainted cards can be expunged by reaffirmation by -em-ployees who executed the cards. The record is bare ofany evidence to indicate that this event occurred. On thecontrary, the evidence reveals that the Union made itsdemand for recognition on September 11, 1978, based onunion-authorization cards acquired through supervisoryassistance prior to that date: cards which, by inference,are tainted. By accepting these cards as the basis for ma-jority support, the arbitrator ignored Board precedent in7Professional Ambulance Service.232 NLRB 1141, 1150 (1977), (with'cases cited),Steele Apparel Co.172 NLRB 903 (1968)8 Insular Chemical Corp,128 NLRB 93, 98 (1960)9 Spielberg .MfgCo, 112 NLRB 1080 (1955)" HOSPITAL EMPLOYEES (SMITHTOWN HOSPITAL)275making his award.Accordingly,I reject Respondent's ar-gument that the Board defer to the arbitrator's award inthe instant case, and furtherfind thatthe award is repug-nant to the policies ofthe Act.4.The Union's petition for court enforcementThe record reveals that following the arbitrator'saward of December 15, 1978, in which he found theUnion to be the collective-bargaining representative ofthe disputed group of employees, the Hospital refused toabide by the award. Rather than-seek court enforcement,the Union returned to the arbitrator who issued a 'secondaward on December 27, 1979,10 based -on the decision inhisfirstaward.When the Hospital again refused tocomply with the award, the Union petitioned the courton December 8, 1980, for confirmation. It is this petitionwhich the General Counsel contends constitutes a viola-tion of the Act. I find merit in the General Counsel's po-sition.Respondent contends that the "Board should accom-modate its enforcement of the Act to the right of all per-sons to litigate theirclaimsin court, rather than condemnthe exercise of such right as an unfair labor practice," asstated by the Board inClyde Taylor Co.,127 NLRB 103,109 (1960).However, as the General Counsel' argues,the Boardhas deviated from theTaylordecision in instances wherea lawsuit has been filed by a party in pursuit of an un-lawful object, and has found that the filing of the lawsuitviolates the Act in those cases. i iRespondent contends that the Union's "action in pro-ceeding to confirm the award was in good faith andthere is no allegation that it is not in good faith or im-properly motivated." It further argues that, "Proof ofbad faith is the essence of such a charge which is not al-leged or shown here." 'I find no merit in Respondent's contention The Board,in addressing this question, stated in a recent decision: i 2 ,We agree with the Administrative Law Judge'sfinding that the Union's action infiling a suit to en-force an unlawful union-security clause violatedSec. 8(b)(1)(A) of the Act-'not because of theUnion's subjective intent but because of the unlaw-ful objective sought by the Union-As I have found that the objective sought by theUnion is unlawful, it follows that the filing of the peti-tion for enforcement of the arbitrator's award in the in-stant case is a per,se violation of Section 8(b)(1)(A) ofthe Act, and motivation or subjective good faith has nobearing in determination whether or not a violationexists.Respondent raises several ' affirmative defenses most ofwhich ,have been adequately answered. With respect tothe fourth affirmative, defense, 13 ' Respondent appears to10 Later modified on February 13, 1980Service Employees Local 680 (Leland Stanford Junior Uniierstty), 232NLRB 326, 331 (1977). with cases citeditTelevisionWisconsin, Inc,244 NLRB 722 fn 2 (1976)13 Respondent's fourth affirmative defense states-have abandoned this defense in the first footnote of itsbrief which states:The parties have agreed to ask the Court to holdthe confirmation proceedings in abeyance pendingresolution of the Board case The parties stipulatedto be bound by, the National Labor Relations Boarddecision in the confirmation proceedings.Thus, no further response by this court is required.Although not a defense per se, Respondent presents aninterestingargumentin itsbrief. It claims, "by no stretchof theimaginationcould the General Counsel's com-plaint go towards the union's representation of- at leasttwo groupssinceno taint has been shown to exist." 14Ifindmerit in Respondent's contentionIt iswell set-tled that although tainted cards will not be counted toprove a union majority, it does not follow that othervalid cards obtained by a union are not counted. On thecontrary, cards legitimately obtained are counted inissuesrespecting majority representation 15The judge's decision reveals that certain supervisors inspecific units solicited cards from their subordinate em-ployees. Nothing is mentioned of supervisory solicitationin either the "X-ray" or "Maintenance" groups. In hisdecision, the judge found that, "The only departmentwhich did not rescind their cards following these meet-ingsis was the x-ray department."It is noted that.the judge found the meetings to consti-tute 8(a)(1) activity. Thus, assuming that the maintenancedepartment employees rescinded their union-authoriza-tion cards, it was as a result of the Hospital's coerciveactionAs there was no finding that the cards obtained 'bymaintenanceand x-ray department employees were taint-ed, the arbitrator's award relating to these two groupsdid.meet theSpielbergcriteria in all respects: Thus, theseeking of enforcement by petitioning the court regard-ing these two groups did not constitute a violation of theAct. Thisis ' a simplematter of separating the "wheatfrom 'the chaff." The Union acted in good faith. It hasobtained an uncoerced majority in these two units, andas the collective-bargaining -agreement provides for in-clusion of units where the Union obtains an uncoercedmajority, there is no reason why the finding. of the arbi-trator with respect to these two specified units should bedisturbed.Accordingly, I find no violation by Respond-ent in seeking to enforce the arbitrator's award with re-spect to either the x-ray or the maintenance departmentemployees.5.'The 8(b)(2) violationIn addition to finding a violation of Section '8(b)(1)(A)of the Act, as the collective-bargaining agreement con-No remedy is available in this proceeding since this matter is pres-ently before the Courts on a motion to confirm an arbitrator'saward and such defense as may be available to the award must bepursued in Court_14Referringto the c-ray and maintenance groups ,15CfTribuiani's Detective Agency,233 NLRB 1121, 1123 (1977)15Referring to meetings of the Hospital administrator with "the em-ployees of several departments " 276DECISIONSOF NATIONALLABOR RELATIONS BOARDtains a union-security clause, I find that theattemptofRespondent to enforce the arbitrator's award, which, ifsuccessful,would include the affected employees in theagreement, violated Section 8(b)(2) of the Act. Althoughthe execution of the agreement by the parties was neverconsummated, principally because the Hospital has resist-ed strenuously the Union's efforts, Section 8(b)(2) 'clearlystates, in part:It shall be an unfair labor practice for a labor or-ganization or its agents-(2) to cause orattempt to cause17an employer todiscriminate . . .The Board has held an attempt to cause to constitute aviolation of Section 8(b)(1)(A) and (2) of the Act.18IV. THE REMEDY.Having found, as set forth above, that Respondent hasengaged in certain unfair labor practices, it is recom-mended that it cease and desist therefrom and take cer-tain affirmative action, set forth below, necessary to ef-fectuate the policies of the Act.-CONCLUSIONS OF LAW -1.Smithtown General Hospital is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act2."Respondent 1115, Nursing Home -and Hospital Em-ployees Union, a Division of 1115 Joint Board is a labororganization within the meaning of Section 2(5) of theAct.-3.By instituting and maintaining a lawsuit againstSmithtown General Hospital with an object of compel-ling said Hospital to comply with an award of an arbitra-tor who applied a collective-bargaining agreement whichcontains a union-security clause' to pharmacists and phar-macy employees, medical records employees, and dieti-cian employees at a time that Respondent did not repre-sent an- uncoerced majority of said employees, Respond-ent has, engaged in unfair labor practices within themeanmg.of. Section 8(b)(1)(A) and (2) of the ActOn the' basis , of the foregoing findings of fact and con-clusions of law, and the entire record, I recommend theissuance of 'the following' 9ORDERThe Respondent, 1115 -Nursing Home and HospitalEmployees Union, a Division of 1115 Joint Board, its of-ficers, agents, and representatives shall1.Cease and desist from(a) Instituting and maintaining a lawsuit against Smith-town' General Hospital where an object of the suit is tocompel said Hospital to comply with an award of an ar-17Emphasis added18 SeeCal-Fin,217 NLRB 871, 875 (1975)19 If no exceptions are filed as provided by Sec 102 46 of the Board's-Rules and - Regulations,' the findings, conclusions, and recommendedOrder shall, as provided in Sec 10248 of the Rules, be adopted by.theBoard and all objections to them shall be deemed waived for' all pur-posesVbitratorwhich has applied a collective-bargaining agree-ment containing a union-security clause to pharmacistsand pharmacy employees, medical records employees,and dietician employees, at a time when Respondentdoes not represent an uncoerced majority of said em-ployees.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act.(a)Amend its lawsuit filed aginst Smithtown GeneralHospital on or about December 10, 1980, seeking en-forcement of the arbitrator's award described above in1(a).(b)Post at its office copies 'of the attached noticemarked "Appendix."20 Copies of said notice, on formsprovided by the Regional Director for Region 29, afterbeing signed by Respondent's authorized representaive,shall be posted by it immediately upon receipt and main-tained for 60 consecutive days, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered, de-faced, or covered by any other material.(c)Deliver to the Regional Director for Region 29signed copies of said notice in sufficient number to beposted by Smithtown General Hospital, the Employerwilling, in all places where notices to employees are cus-'tomarily posted.'(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.,20 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board "V--APPENDIXNOTICE To MEMBERS.POSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor.Relations Board has found thatwe violated the National Labor Relations Act and hasordered us to post and abide by this notice.WE WILL NOT institute or maintain a lawsuit againstSmithtown General Hospital where an object of the suitis to compel said Hospital to comply with an award ofan arbitrator which applies a collective-bargaining agree-ment containing a union-security clause to pharmacistsand pharmacy employees, medical records employees, di-etician employees, and any other employees at a timewhen we do not represent an uncoerced majority of saidemployees.WE WILL'NOT in any-like or related manner interferewith, restrain, or coerce employees in the exercise of the HOSPITAL EMPLOYEES(SMITHTOWN HOSPITAL) -277rights guaranteed them by Section.7 of the NationalLabor Relations Act, as amended.WE WILL amend our lawsuit filed against SmithtownGeneral Hospital on_ or about December 10, 1980, seek-ing enforcement of 'an arbitrator's award which has ap-pliedacollective-barganimg agreement containing aunion-security clause to pharmacists and pharmacy em-ployees,medical records employees, and dietician -em-ployees, an uncoerced majority of whom are not repre-sented by us.-1115,NURSING HOME AND HOSPITAL -EM-PLOYEES-UNION,A DIVISION OF 1115 JOINT.BOARD-1